Citation Nr: 1440104	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-00 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include acid reflux disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1968 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for acid reflux disease.  Jurisdiction lies with the RO in Winston-Salem, North Carolina, where the Veteran resides.

The Board notes that service connection for acid reflux disease was originally denied in a November 2005 rating decision.  In July 2006, within the one-year appeal period, the Veteran filed a request for reconsideration of that decision, which constituted a timely notice of disagreement (NOD).  38 C.F.R. §§ 20.200, 20.201, 20.302.  No statement of the case (SOC) was issued.  The Winston-Salem RO subsequently issued another rating decision in August 2007 confirming and continuing the denial of service connection for acid reflux disease, and the continued to express his disagreement in a November 2007 statement.  The Winston-Salem RO issued another rating decision in September 2008, confirming and continuing the denial, and the Veteran submitted an NOD in November 2008.  The Roanoke RO then issued an SOC in October 2009, and the Veteran filed a substantive appeal (VA Form 9) in December 2009.  As no SOC was issued in response to the Veteran's July 2006 NOD, the November 2005 rating decision that initially denied the claim for service connection for acid reflux disease never became final and binding on the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.  See also Myers v. Principi, 16 Vet. App. 228 (2002). As such, new and material evidence to reopen this claim is not required.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board will proceed to consideration of the Veteran's claim on the merits.

In his substantive appeal in December 2009, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in September 2011, after being notified that he was put on the list of persons requesting a hearing, the Veteran withdrew his request for a hearing.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d). 

The Board has reframed the issue of service connection for acid reflux disease as entitlement to service connection for a gastrointestinal disorder, to include acid reflux disease in accordance with the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Board notes that the Veteran has claimed in several instances that his complete service treatment records are not of record.  A review of the claims file indicates that the Veteran's service treatment records were obtained, however they consist of his August 1968 enlistment report of medical examination and report of medical history, a July 1974 medical board evaluation, and dental reports.  In a January 2011 statement, the Veteran stated that he was treated for acid reflux disease when he was stationed at the Naval Air Station, Militon (sp), in Memphis, Tennessee.  The Veteran's former wife submitted a statement in April 2012, in which she stated that she was married to the Veteran from October 1970 to May 2009, and that the Veteran was treated numerous times for severe heartburn and acid reflux at the Naval Hospital, while they were stationed at "NAS Millington Tennessee."  

However, despite this information, it does not appear that there was any attempt to obtain additional service treatment records.  Therefore, on remand, any additional service treatment records that may be available should be obtained from an appropriate Federal records repository.  Further, to ensure a complete record, the Veteran's complete service personnel record should be requested.  

The Veteran has not been afforded a VA examination regarding his claim.  The Veteran contends that he began to suffer from symptoms of acid reflux while on active duty and that at the time it was labeled as severe heartburn.  He also contends that he has continued to have the same symptoms since service.  Private medical records contained in the claims file show the Veteran as having been diagnosed with conditions such as Barrett's esophagus, hiatal hernia, and gastroesophageal reflux disease (GERD).    

In light of the above, the Board finds that a VA examination with a medical opinion is warranted in this case.  See 38 C.F.R. § 3.159(c) (4) (C); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service treatment and service personnel records, from the National Personnel Records Center (NPRC) and any other appropriate sources.  Service treatment records requested should include any treatment records from the Naval hospital in Millington, Tennessee.  Please note that clinical records may be filed under the name of the facility rather than the service member.  If these records are not available, the claims folder must indicate this fact and the Veteran should be notified of such.

2.  After completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of his gastrointestinal disorder, to include acid reflux disease.  The claims file, as well as any records contained in Virtual VA and VBMS, should be made available to and be reviewed by the examiner in conjunction with the examination.   All required tests should be performed.   

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed gastrointestinal disorder, to include acid reflux disease, is related to the Veteran's active duty service. 

The examiner should cite to the medical and competent lay evidence of record, including the Veteran's statements, and provide a complete rationale for the opinion given, based on the examiner's clinical experience, medical expertise, and established medical principles.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Following completion of the above development requested, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



